               Case 4:19-cv-04980-PJH Document 128 Filed 10/07/19 Page 1 of 5



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ALEXANDER K. HAAS
     Branch Director
 4
     ERIC J. SOSKIN
 5   Senior Trial Counsel
     KERI L. BERMAN
 6   KUNTAL V. CHOLERA
 7   JOSHUA M. KOLSKY, DC Bar No. 993430
     Trial Attorneys
 8   United States Department of Justice
     Civil Division, Federal Programs Branch
 9
10     P.O. Box 883
       Washington, D.C. 20044
11     Telephone: (202) 305-7664
       Facsimile: (202) 616-8470
12     Email: joshua.kolsky@usdoj.gov
13
     Attorneys for Defendants
14
                         IN THE UNITED STATES DISTRICT COURT
15                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
16   __________________________________________
                                                )
17   LA CLINICA DE LA RAZA, et al.              )  Case No. 4:19-cv-04980-PJH
                                                )
18
           Plaintiffs,                          )
19                                              )
                         v.                     )
20                                              )  DEFENDANTS’ RESPONSE
     DONALD J. TRUMP, et al.,                   )  TO COURT’S ORDER TO
21
                                                )  FILE DRAFT INJUNCTION
22         Defendants.                          )
                                                )
23                                              )
                                                )
24
                                                )
25                                              )
                                                )
26   __________________________________________)
27
28


     La Clinica de la Raza, et al. v. Trump, et al., Case No. 19-cv-4980-PJH
     Defs. Response to Order to File Proposed Injunction
               Case 4:19-cv-04980-PJH Document 128 Filed 10/07/19 Page 2 of 5




 1            Pursuant to the Court’s Order at the October 2, 2019 Preliminary Injunction Hearing, see
 2   ECF No. 123, Defendants hereby provide a proposed injunction for each Plaintiff in this case. 1 As
 3   the Court is aware, Defendants disagree that any relief is necessary or appropriate in this case. As
 4   Defendants previously explained, if the Court were to determine that relief is warranted as to some
 5   plaintiffs, such relief should be tailored to remedy only the irreparable harms established by
 6   specific plaintiffs who are within the zone of interests of the specific statutory provision. For the
 7   organizational plaintiffs in this case, any injunction should also be tailored to the specific public
 8   benefit programs that those plaintiffs identify as the basis for their claimed irreparable injury.
 9   Further, the scope of any relief should ensure that the balance of equities tips in favor of granting
10   the relief. For this reason, Defendants provide a proposed injunction as to each plaintiff
11   individually; to the extent the Court finds that relief should be granted to more than one of the
12   plaintiffs, Defendants propose that the Court combine the proposals for those plaintiffs into a single
13   order.
14
15
16   La Clinica de La Raza: “Defendants are hereby enjoined from taking receipt of Medicaid into

17   account in any public charge inadmissibility determination with respect to any resident of

18   California who is served by the following field offices: the San Francisco Field Office and the

19   Sacramento Field Office (which serve, inter alia, Alameda, Contra Costa, and Solano Counties).

20   For purposes of this order, “receipt of Medicaid” is defined to include any application for

21   Medicaid, certification or approval for receipt of Medicaid, or actual receipt of Medicaid benefits.”

22
23   California Primary Care Association: Defendants are hereby enjoined from taking receipt of

24   Medicaid into account in any public charge inadmissibility determination with respect to any

25   resident of California. For purposes of this order, “receipt of Medicaid” is defined to include any

26
27   1 Pursuant to the Court’s instruction, the parties met and conferred on October 4, 2019, regarding
     possible injunctions. Although the parties identified some areas of common ground, the overall
28   differences between the parties’ positions proved too big a gap to bridge.
                                                              1
     La Clinica de la Raza, et al. v. Trump, et al., Case No. 19-cv-4980-PJH
     Defs’ Response to Order for Proposed Injunction
               Case 4:19-cv-04980-PJH Document 128 Filed 10/07/19 Page 3 of 5




 1   application for Medicaid, certification or approval for receipt of Medicaid, or actual receipt of
 2   Medicaid benefits.”
 3
 4   Maternal and Child Health Access: “Defendants are hereby enjoined from taking receipt of
 5   SNAP or Medicaid into account in any public charge inadmissibility determination with respect to
 6   any resident of California who is served by the following field offices: the Los Angeles County
 7   field office; the Los Angeles field office, the San Bernardino County field office, the San Fernando
 8   Valley field office; and the Santa Ana field office (which collectively serve, inter alia, the residents
 9   of Los Angeles County). For purposes of this order, “receipt of SNAP or Medicaid” is defined to
10   include any application for SNAP or Medicaid, certification or approval for receipt of SNAP or
11   Medicaid, or actual receipt of SNAP or Medicaid benefits.”
12
13   Farmworker Justice: “Defendants are hereby enjoined from applying the public charge rule to
14   any alien farmworker to whom Farmworker Justice has provided ‘policy analysis and advocacy,

15   legal advocacy, training, [or] technical assistance,’ ECF No. 36-5 at ¶ 5, in the three years

16   preceding entry of this injunction, provided that Farmworker Justice submits and certifies the

17   accuracy of a list of such individuals by name, city and state of residence, and if available, A-

18   number, to DHS within 7 days of this order.”

19
20   Council on American-Islamic Relations-California (“CAIR-CA”): “Defendants are hereby

21   enjoined from applying the public charge rule to any current alien client, or client within the

22   preceding three years, of CAIR-CA’s “Immigrants’ Rights Center,” ECF No. 35-7, as of the date

23   of this Order, provided that CAIR-CA submits and certifies the accuracy of a list of such

24   individuals by name, city and state of residence, and if available, A-number, to DHS within 7 days

25   of this order.”

26
27   African Communities Together: “Defendants are hereby enjoined from applying the public

28   charge rule to any of the 3000 individuals counted as members of African Communities Together

                                                              2
     La Clinica de la Raza, et al. v. Trump, et al., Case No. 19-cv-4980-PJH
     Defs’ Response to Order for Proposed Injunction
               Case 4:19-cv-04980-PJH Document 128 Filed 10/07/19 Page 4 of 5




 1   by the Declaration of Amaha Kassa, ECF No. 35-2, provided that African Communities Together
 2   submits and certifies the accuracy of a list of such individuals by name, city and state of residence,
 3   and if available, A-number, to DHS within 7 days of this order.”
 4
 5   Legal Aid Society of San Mateo County: “Defendants are hereby enjoined from applying the
 6   public charge rule to any resident of California who is served by the San Francisco field office
 7   (which serves, inter alia, the residents of San Mateo County).”
 8
 9   Central American Resource Center of Los Angeles: “Defendants are hereby enjoined from
10   applying the public charge rule to any resident of California who is served by the following Field
11   Offices: the Los Angeles County field office; the Los Angeles field office, the San Bernardino
12   County field office, the San Fernando Valley field office; and the Santa Ana field office (which
13   collectively serve, inter alia, the residents of Los Angeles County), as well as the Fresno field
14   office and the San Bernardino field office (which collectively serve the resident of, inter alia, San

15   Bernardino County).”

16
17   Korean Resource Center: Defendants are hereby enjoined from applying the public charge rule

18   to any of the members of the Korean Resource Center, provided that the Korean Resource Center

19   submits and certifies the accuracy of a list of such individuals by name, city and state of residence,

20   and if available, A-number, to DHS within 7 days of this order.”

21
22   Dated: October 7, 2019                               Respectfully submitted,

23
                                                          JOSEPH H. HUNT
24                                                        Assistant Attorney General
25
                                                          ALEXANDER K. HAAS
26                                                        Branch Director
27                                                        /s/ Joshua M. Kolsky
28                                                        KERI L. BERMAN

                                                              3
     La Clinica de la Raza, et al. v. Trump, et al., Case No. 19-cv-4980-PJH
     Defs’ Response to Order for Proposed Injunction
               Case 4:19-cv-04980-PJH Document 128 Filed 10/07/19 Page 5 of 5



                                                          KUNTAL V. CHOLERA
 1
                                                          JOSHUA M. KOLSKY, DC Bar #993430
 2                                                        ERIC J. SOSKIN
                                                          Trial Attorneys
 3                                                        U.S. Department of Justice
                                                          Civil Division, Federal Programs Branch
 4
                                                          P.O. Box 883
 5                                                        Washington, D.C. 20044
                                                          joshua.kolsky@usdoj.gov
 6
 7                                                        Attorneys for Defendants

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                              4
     La Clinica de la Raza, et al. v. Trump, et al., Case No. 19-cv-4980-PJH
     Defs’ Response to Order for Proposed Injunction
